Citation Nr: 0504134	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  94-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right ankle, in excess of 10 percent prior to 
August 18, 2004; and in excess of 20 percent on and after 
August 18, 2004.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active duty for training from September 1978 
to December 1978 and active duty from March 1980 to December 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to a disability 
rating in excess of 10 percent for residuals of a fracture of 
the right ankle.

The veteran appealed a July 2002 decision wherein the Board 
denied entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right ankle to the 
United States Court of Appeals for Veterans Claims (CAVC).  

In February 2003, the CAVC vacated the July 2002 Board 
decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.

In October 2003 the Board remanded the case to the RO for 
additional development.  

In September 2004 the RO granted an increased evaluation of 
20 percent for the disability of the right ankle effective 
August 18, 2004.  The RO also granted entitlement to service 
connection for a psychiatric disorder and entitlement to an 
individual unemployability rating, effective June 30, 2004.  
The case has recently been returned to the Board for 
appellate consideration.

The issue of entitlement to a separate compensable evaluation 
for residual scarring being remanded is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  Residuals of a fracture of the right ankle are productive 
of not more than moderate impairment or limitation of motion 
with no additional functional loss due to pain or other 
pathology prior to January 12, 2001.

2.  The residuals of a fracture of the right ankle, in view 
of functional loss due to pain which restricts prolonged 
standing or walking, results in incoordination and 
instability from fatigability, is productive of disability 
compatible with not more than marked limitation of motion 
from January 12, 2001.


CONCLUSION OF LAW

The criteria for an increase evaluation of 20 percent for 
residuals of a fracture of the right ankle have been met from 
January 12, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On a VA examination in January 1993, the range of motion of 
the right ankle was reported as normal.  Physical examination 
revealed that dorsiflexion was 10 degrees, plantar flexion 
was 45 degrees, inversion was 30 degrees, and eversion was 20 
degrees.

A VA examination report dated in May 1993 shows that range of 
motion of the right ankle was zero degrees for dorsiflexion, 
and 35 degrees for plantar flexion.  The ankle was not 
swollen.  The veteran was able to walk on the medial and 
lateral borders of the feet, toe and heel walk, demonstrated 
good strength, and did not limp.  There was moderate lateral 
tenderness of the right ankle, especially at the scar.  

X-rays of the right ankle were shown to be within normal 
limits with minimal very early degeneration in the tibiotalar 
joint.

VA outpatient treatment records dated in June 1996 show that 
the veteran was seen for orthopedic problems.  The reports 
show that the right ankle had some swelling and mild numbness 
at times.  There was some pain, but the ankle did not sprain 
easily.  The examiner indicated that the ankle had full range 
of motion, with only mild generalized tenderness.  There was 
a well-healed surgical scar laterally with satisfactory 
alignment.

A VA examination report dated in December 1996 shows that the 
veteran had subjective complaints of some bothersome pain and 
a moderate loss of motion of the right ankle.  The ankle 
would not sprain easily.  The reported noted that he could 
walk on his toes and heels.  Range of motion of the foot and 
ankle revealed dorsiflexion of 5/15, plantar flexion of 
35/45, inversion of 25/30 and eversion of 15/20.  The right 
ankle was painful at the joint with these movements.  There 
were no vein scars near the ankle joint.  The ankle was 
nontender, and there was no swelling.  The right ankle had a 
well-healed surgical scar laterally that was old.

An inquiry was sent to the Social Security Administration 
(SSA) in January 1998, requesting any medical records for the 
veteran. A reply was received from the SSA and the records 
were for the most part VA records through 1997 and reported 
previously without another examination reporting clinical 
manifestations of the right ankle.

A private medical record dated in April 1998, reveals that an 
electromyographic examination of the right ankle was normal, 
and the examiner concluded, in pertinent part, that the 
veteran's right ankle problems were suggestive of possibility 
of a lumbar radiculopathy or peripheral nerve injury.

Two employment reports received in September 1998 reveal that 
the veteran, at both companies, did not have any time lost 
due to disability and that he either moved or voluntarily 
quit.

A VA orthopedic examination report in September 1998 showed 
that the veteran reported pain in the right ankle and that he 
was able to rise on the toes and heels.  Range of motion of 
foot and ankle showed dorsiflexion of 15/15 degrees, plantar 
flexion of 45/45 degrees, inversion of 25/30 degrees, and 
eversion of 20/20 degrees. There was some pain with these 
movements, and the right ankle had some decreased sensation 
anteriorly.  The right ankle had a moderate medial tenderness 
but there was no ankle swelling and a well-healed surgical 
scar.

A VA neurological examination report dated in October 1998 
shows that the veteran's gait was normal, but that he was 
unable to walk on his heel on the right foot.  He was able to 
walk on his tiptoes equally, and his tandem gait was normal. 
There was no real sway on Romberg testing.  The impression 
given was right L-5 radiculopathy without any obvious 
relationship to the veteran's service-connected ankle 
problem.

VA outpatient treatment records dated from the mid to late 
1990s demonstrate that the veteran had been seen 
intermittently for acute problems of his right lower 
extremity.  A detailed report in August 2000 noted he 
complained of knee pain and an earlier evaluation in 
September 1999 mentioned right knee and ankle pain and 
reported no limitation of motion of the extremities and a 
normal gait.  A progress report in December 2000 directed 
mainly to substance abuse treatment contained a complete 
medical examination that noted the veteran walked without 
difficulty and that he showed a full range of motion and 5/5 
strength in the upper and lower extremities.  There was a 
reference to right ankle pain in January 2001 but no range of 
motion was reported.  

An independent medical evaluation report dated in January 
2001 shows the veteran reported that the main difficulty with 
the right ankle was stiffness and that he had some cramping 
of his foot and calf, which he attributed to his varicose 
veins.  The examiner noted that his major complaint was his 
right knee.





Physical examination of the right foot and ankle shows there 
was a lateral malleolar scar.  Range of motion revealed 5 
degrees of dorsiflexion, 30 degrees of plantar flexion, 25 
degrees inversion and 10 degrees eversion.  There was no 
significant tenderness about the right ankle.  The ankle was 
stable in both the AP and lateral planes and there was mild 
hypesthesia over the medial half of the right foot.  On 
testing strength in the lower extremities, there appeared to 
be mild generalized giving way on the right side that was 
most noticeable in the quadriceps and hamstrings.

Strength was estimated at 5-/5 in the dorsiflexors, inverters 
and everters of the right ankle.  The examiner commented on 
X-rays of the ankle taken in November 2000, which were read 
as showing no evidence of fracture or other significant bony 
abnormality.  The diagnostic impression related to the right 
ankle was fracture, right lateral malleolus, status post open 
reduction and internal fixation and later screw removal, with 
increasing stiffness and discomfort.

In response to specific questions of the Board remand, the 
examiner commented that the veteran's major problem appeared 
to involve the joint structure.  He noted that there was some 
hypesthesia over the medial side of the right foot stemming 
from the sensory nerves.  He stated that he did not know if 
this was due to his original injury, a subsequent surgery for 
varicose veins, or from some other entity. The examiner 
stated that the muscles themselves appeared to be working 
satisfactorily.  

The examiner noted some mild giving way about the right foot 
and ankle to direct testing that could result in some easy 
fatigability.  He also noted restriction of ankle motion that 
could manifest in some incoordination with certain 
activities.  However, he stated that he did not believe the 
severity of the factors was enough to keep him from 
performing average impairment in a civil occupation.  He also 
stated that the severity could not be quantified.

The examiner added that there were very few subjective 
complaints of pain but those which were present appeared to 
be related to movement of the right ankle.  He found no 
evidence of measurable muscle atrophy and did not see any 
changes in the condition of the skin indicative of disuse due 
to the right ankle condition.  There were no objective 
manifestations demonstrating disuse or functional impairment 
due to pain arising from the right ankle disability.  The 
examiner found no other medical or other problems impacting 
directly on the functional capacity affected by the right 
ankle disability.

Private clinical records from September 2001 though December 
2003 show no complaint directed to the right ankle.  A VA 
clinical record entry in June 2003 noted a complaint of pain 
mostly in the right knee and ankle but showed no evaluation 
of the ankle.  

A VA examination in August 2004 was completed with review of 
the claims file.  It was noted the veteran's current 
treatment involved use of a cane, but no brace, careful 
activity and medication.  High top shoes tended to irritate 
his right ankle.  He seldom operated a car and sitting was 
limited to about an hour on account of pain, numbness and 
stiffness in the right lower extremity.  He also complained 
of instability in the right ankle, and that it tended to 
sprain easily and felt weak.  He had subjective feelings of 
weakness and easy fatigue, impaired coordination and flare-up 
with activity would involve the right ankle, usually standing 
walking or prolonged sitting.  

The examiner stated there was some limping with the right 
lower extremity, and that the veteran was able to rise on his 
heels and toes and stand on the medial borders of each foot.  
There was some numbness around scars of the right lower leg 
that were from old surgery and varicose veins.  The examiner 
stated that the problems with the ankle seemed to be separate 
from the difficulties in the proximal part of the right lower 
leg.  The veteran appeared to be favoring the right ankle 
somewhat apparently based upon the described show wear.  
Dorsiflexion was 5/15, plantar flexion 45/50, inversion 30/30 
and eversion 20/20 actively and passively with mild pain.  

There was a very mild generalized tenderness of the right 
ankle and mild tenderness and adjacent numbness of a right 
ankle scar and no numbness of the medial aspect of the ankle.  
X-ray showed mild arthritic changes and well healed fracture.

The examiner's assessment was that the status post open 
reduction and internal fixation of the right ankle was well 
healed in very good alignment that continued with chronic 
pain that was diagnosed as bothersome scarring and mild early 
degenerative arthritis.  The right ankle continued with some 
instability, which is diagnosed as easy spraining secondary 
to ligament laxity that was probably a residual of military 
injury.  The examiner also stated that the right ankle 
symptoms were probably worsened by chronic tension and/or 
depression.  The examiner indicated that conservative 
treatment was reasonable at present and that the veteran 
needed to be somewhat careful in his activities.  

The examiner commented that decreasing plantar flexion of the 
right ankle "and hip" by 15 degrees would represent the 
symptoms at the ankle and that decreasing plantar flexion of 
the right ankle and foot by 20 degrees would represent flare-
ups.  The examiner stated that the right ankle problem was 
only in the joint, except for associated scarring, that the 
adjacent muscles had not been painful and adjacent nerve had 
not given any difficulty.  The examiner noted other 
disability not related to the ankle that was present in the 
right lower extremity.  

The examiner opined that the symptoms at the right ankle 
joint area were not especially bothered by symptoms of the 
other parts of the right lower extremity.  The examiner 
commented further than shoe wear indicated favoring the right 
lower extremity that probably includes the ankle somewhat.  
There was not much muscle atrophy since calf circumference 
was equal and the films did not show any changes that would 
represent ankle pain, although the nature of the veteran's 
pain was reasonable for an ankle joint problem and that he 
had such pain was not doubted.  

In addition, the examiner reiterated that the right ankle was 
not significantly bothered by coexisting problems in the 
right lower extremity.  The veteran was limited to light work 
because of the right ankle and other problems.  



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2004), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).


With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Dorsiflexion of an ankle to 20 degrees and plantar flexion of 
an ankle to 45 degrees is considered normal.  38 C.F.R. 
§ 4.71a, Plate II (2004).

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion.  38 C.F.R. § 4.71a; Diagnostic Code 
5270 (2004).

A 10 percent evaluation may be assigned for moderate limited 
ankle motion.  A 20 percent evaluation may be assigned for 
marked limited ankle motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5271 (2004).

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing 
position, and 20 percent in good weight-bearing position.  
38 C.F.R. § 4.71a; Diagnostic Code 5272 (2004).

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
with marked deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273 (2004).

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).
Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
July 1992 claim for an increased evaluation  appeared 
substantially complete on its face.  

The veteran has clearly identified the disability in question 
and the benefit sought.  Further, he referenced the bases for 
the claim.  He essentially is claiming an increased 
evaluation for his right ankle disability.

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the July 1992 development letter, the 
October 1993 rating decision, January 1994 statement of the 
case, the November 1996 and March 1997 post disagreement 
rating decisions, June 1997 supplemental statement of the 
case, the Board decision in November 1997, July 1999 RO 
rating on appeal, the July 1999 and January 2000 supplemental 
statements of the case.  

In addition there was the July 2000 Board remand, the 
September 2000 RO development letter, the April 2002 
supplemental statement of the case followed by the July 2002 
Board decision.  Thereafter the Board provided additional 
notice through its May 2003 letter and October 2003 remand.  

In the January 2004 letter, the RO explained the provisions 
of the VCAA.  In the October 2004 supplemental statement of 
the case, the RO furnished the actual provisions of the VCAA.  
The January 2004 letter specifically provided the veteran 
with notice of the VCAA and explained the respective rights 
and responsibilities under the VCAA.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical treatment reports and afforded the veteran 
several special orthopedic examinations which address the 
nature and extent of severity of his right ankle disability.  
There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  

By the January 2004 letter, the veteran was clearly advised 
as to which portion of evidence is to be provided by him and 
which portion is to be provided by VA.  That requirement of 
VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the January 2004 letter 
from the RO.  

The letter in January 2004 did indicate that the veteran 
should respond within 60 days; however, the formal 
notification of the grant of an increased evaluation for the 
right ankle disability was not issued until November 2004, 
although notice of the September 2004 decision was 
transmitted through the October 2004 supplemental statement 
of the case.  The RO also obtained the complete record from 
the SSA determination.

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
sufficient time to respond to VCAA notices, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, (codified at 38 U.S.C. § 
5103(b)).  

As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded several VA 
examinations.  Accordingly, additional examination of the 
veteran is not warranted.  The requirements of the VCAA have 
been substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in October 
1993, several years before issuance of the January 2004 VCAA 
notice letter.  Accordingly, the RO procedural development of 
the claim is not in accordance with Pelegrini, supra.  
However, as the Board noted above, the RO eventually did 
render a favorable determination in the veteran's claim about 
nine months after actual issuance of the VCAA notice letter.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  The January 2004 
letter invited him to submit evidence he had in his 
possession that he felt was related to the claim.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The January 2004 notice in essence invited the 
veteran to submit any evidence he had regarding the matter at 
issue.  



The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board notes initially that the law and regulations 
governing the appropriate effective date for an award of 
increased compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
(2004) which provide that the effective date shall be the 
date of claim, but that increased disability compensation may 
be granted from the date an ascertainable increase occurred 
during the one year period prior to the date of claim or date 
of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.  Thus although the RO 
selected August 18, 2004, as the effective date of increase 
as it coincided with a VA examination directed to the right 
ankle, the Board must evaluate the claim for the entire 
period on appeal since there was no expressed agreement with 
the date of increase the RO had selected.  

The Board has resolved the matter in accord with the current 
law regarding the effective date of increase as interpreted 
in Harper and the corresponding VA General Counsel precedent.  
From the record, and application of the benefit of the doubt 
rule, the Board is able to find that an ascertainable 
increase was manifested prior to the examination in August 
2004, taking into account all probative evidence.  

The current 20 percent evaluation was assigned on the basis 
of some functional loss due to pain, weakened movement, and 
fatigability, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Board finds no basis for assignment of a higher evaluation 
with application of these criteria since the 20 percent 
evaluation is maximum rating available for the veteran's 
disability.  Application of the other diagnostic codes 
referable to rating ankle disabilities does not provide a 
basis for assignment of an evaluation in excess of 20 
percent.  The Board observes that ankylosis is not a clinical 
feature of the veteran's right ankle disability.  The veteran 
does not have malunion of os calcis or astragalus with marked 
deformity, nor residuals of astragalectomy.

The Board's review of the evidentiary record discloses that 
when examined by VA in January 2001, the veteran was found to 
have guarded motion of the ankle and mild giveaway that the 
examiner in 2004 associated with instability.  He was found 
to have pain, incoordination and fatigability.  When examined 
by VA in August 2004, he again reported similar 
symptomatology.  The examiner reported that range of motion 
of the ankle was limited by pain.  The examiner recorded that 
the veteran should be restricted from activities which 
involve prolonged standing and walking.

The Board finds that while range of motion studies of the 
right ankle have not been compatible with marked limited 
motion, the other aspects of the right ankle symptomatic 
manifestations such as pain resulting from prolonged 
standing, walking, and driving, as well as reported fatigue, 
weakness and lack of endurance warrants assignment of a 20 
percent disability evaluation from January 12, 2001 with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The reports prior to January 2001 did not show the 
appreciable limitation of motion consistently or persistent 
functional impairment of the right ankle evidenced on the 
January 2001 examination and August 2004 evaluation.  There 
is simply insufficient evidence directed to the right ankle 
in the interim for the Board to find that the increase was 
not ascertainable in January 2001.  However the evidence 
prior to that date clearly shows no more impairment than 
contemplated in moderate limitation of motion criteria under 
Diagnostic Code 5271.  The most recent prior VA examination 
was in 1998 and the range of motion and ankle function was 
essentially normal with no swelling and no impairment of heel 
and toe walking found.

The Board can only conclude that there exists no basis upon 
which to predicate a grant of entitlement to an evaluation in 
excess of 10 percent for residuals of a fracture of the right 
ankle prior to January 12, 2001.  Therefore, the effective 
date should reflect that the date increase does not coincide 
with the date of claim but in this case no later than January 
12, 2001, in accordance with the applicable law and 
regulations governing monetary payments of this kind.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for residuals of a 
fracture of the right ankle prior to January 12, 2001.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the unusual case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with impairment in the average earning capacity due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right ankle disability.  The 
record shows he has other disabilities as reflected in the 
examination reports and the examiner's assessment of the 
relative contribution of the right ankle to the overall 
disability picture.

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an increased rating of 20 percent for 
residuals of a fracture of the right ankle from January 12, 
2001, is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not considered increased compensation benefits 
with application of the criteria for assigning a separate 
evaluation for residual scarring attributable to the right 
ankle fracture.  In this regard, the Board notes that during 
the course of this appeal, the criteria for rating 
disabilities of the skin have been revised.  The veteran is 
entitled to a surgical/orthopedic examination of the right 
ankle to clinically assess disability attributable to 
residuals scarring from the right ankle fracture.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
special surgical/orthopedic examination 
of the veteran by an orthopedic surgeon 
or other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of any 
residual scarring attributable to the 
right ankle fracture.

The claims file, copies of the previous 
and revised criteria for rating skin 
disabilities under 38 C.F.R. § 4.118, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
provided previous and revised rating 
criteria in the clinical assessment of 
residual scarring attributable to the 
right ankle fracture residuals.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical commentary 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to a 
separate evaluation for residuals 
scarring attributable to the right ankle 
fracture.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim, and may result in a denial.  
38 C.F.R. § 3.655 (2004).




	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


